Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 1 of 22 PagelD: 52

EXHIBIT B
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 2 of 22 PagelD: 53

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 51 of 80 PagelD: 80

ca

ATTACHMENT D

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

IN THE MATTER OF THE SEARCH OF TO BE FILED UNDER SEAL

THE FIRST FLOOR AND BASEMENT
OF THE PREMISES LOCATED AT 488
CENTRAL AVENUE, JERSEY CITY,
NEW JERSEY, WHICH IS MORE
PARTICULARLY DESCRIBED IN

Hon. Joseph A. Dickson,
U.S.M.J.

Mag. No. 19-6624

ATTACHMENT A .
SEARCH WARRANT
AFFIDAVIT
STATE OF NEW JERSEY
: SS.
COUNTY OF ESSEX

I, Michael Patti, being duly sworn, depose and say:

1. Iam a Task Force Officer with the United States Drug Enforcement
Administration (“DEA”), and have been from October 2012 through May 2017, and
from August 2018 to the present. As such, I am an “investigative or law
enforcement officer” within the meaning of Title 18, United States Code, Section
2510(7), that is, an officer of the United States who is empowered by law to
conduct investigations and to make arrests for offenses enumerated in Title 21,
United States Code, Sections 841 and 846. I am thoroughly familiar with the
information contained in this affidavit, based upon the investigation that I have

conducted with other experienced law enforcement officers, my communications

Santiago, 08/22/19 First Production, 0054
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 3 of 22 PagelD: 54

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 52 of 80 PagelD: 81

with them and other witnesses, and my review of documents and items.

2, My experience as a Task Force Officer has inchided, among other
things, the investigation of cases involving offenses enumerated in Title 18, United
States Code, Section 2516. Before joining the DEA, I was a Detective with the
Hudson County Prosecutor’s Office assigned to the Narcotics Task Force. Before
becoming a Detective with the Hudson County Prosecutor's Office, I was an officer
with the Seaside Park Police Department and the Passaic County Sheriff’s Office. I
have been in law enforcement since 2009, During my career as a law enforcement
officer, I have participated in numerous investigations of crimes, including
unlawful drug trafficking, have among other things, conducted or participated in
surveillance, the execution of search warrants, debriefings of informants, reviews
of taped conversations and drug records, and have participated in investigations
that included the interception of wire communications. Through my training,
education, and experience, I have become familiar with the manner in which
illegal drugs are transported, stored, and distributed, the methods of payment for
such drugs, and the lingo and coded language used by narcotics traffickers. I
have not included every detail of every aspect of my training, education, and
experience, but have highlighted those areas most relevant to this application.

3. This affidavit is submitted in support of the application of the United
States for an anticipatory warrant to search the ground-floor and the basement of

the premises located at 488 Central Avenue, Jersey City, New Jersey, as more

Santiago, 08/22/19 First Production, 0055
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 4 of 22 PagelD: 55

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 53 of 80 PagelD: 82

particularly described in Attachment A (hereinafter referred to as the “Subject
Premises”). A search of the Subject Premises will occur only upon the
occurrence of certain specified events, which are described below, namely once a
parcel had previously coritained approximately 400 grams of cocaine, is accepted
by an occupant of the Subject Premises and the respective parcel crosses the
threshold into the Subject Premises.

4. Because this affidavit is being submitted for the limited purpose of
establishing probable cause, I have not included every detail of every aspect of this
investigation. Rather, I have set forth only those facts that I believe are necessary
to establish probable cause to search the Subject Premises and to seize any items
set forth in Attachment B. The information contained in this Affidavit is based
upon my personal knowledge of the facts and circumstances of this investigation,
my training and experience, conversations with other law enforcement officers
involved in this investigation and witnesses, the documents and records, and from
a variety of other sources. Based upon the information set forth herein, there is
probable cause to believe that the Subject Premises will contain controlled
substances and related records and paraphernalia, in violation of Title 21, United
States Code, Sections 841 (manufacturing, distributing, or dispensing, or
possessing with intent to manufacture, distribute, or dispense a controlled
substance) and 846 (attempt or conspiracy to traffic in or possess a controlled

substance) (the “Specified Federal Offenses”).

Santiago, 08/22/19 First Production, 0056
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 5 of 22 PagelD: 56

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 54 of 80 PagelD: 83

5. Based on my training and experience, I am familiar with narcotics
traffickers’ methods of operation, including methods used by them to distribute,
store, and transport narcotics. I am also familiar with the manner in which
narcotics traffickers use common carriers, mail, private delivery services, and a
variety of other means, to: (a) meet with co-conspirators, customers and suppliers;
(b) transport, distribute, and purchase narcotics; (c) transport funds used to
purchase narcotics; and (d) transport the proceeds of narcotics transactions.

6. Based on my training and experience, I know that narcotic trafficking
typically involves the local, interstate, and international movement of illegal drugs
to distributors and co-conspirators at multiple levels, and the movement of the
proceeds of narcotics trafficking among multiple participants including suppliers,
customers, distributors, and money launderers. Within the United States and the
District of New Jersey, illegal drugs and drug money are often transported through
the US Mail and other parcel companies.

7, I know from my training and experience that U.S. Postal Service
Express Mail and Priority Mail are frequently utilized by drug traffickers for
shipping drugs and drug proceeds. Use of Express Mail and Priority Mail are
favored because of the speed, reliability, free telephone and internet package
tracking service, as well as the perceived minimal chance of detection. Express
Mail was originally intended for urgent, business-to-business, correspondence.

However, based on law enforcement intelligence, and my personal experience with

Santiago, 08/22/19 First Production, 0057
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 6 of 22 PagelD: 57

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 55 of 80 PagelD: 84

numerous prior packages that were found to contain contraband, packages
containing contraband are usually sent from an individual to an individual.

8. In or around late 2018, law enforcement began investigating Felix
Santiago, III (“Santiago”) for violations of the Specified Federal Offenses, Based on
the investigation, law enforcement learned that Santiago regularly travels to
Puerto Rico and obtains large quantities of narcotics that he subsequently ships
back to the United States using the United States Postal Service. The investigation
has revealed that Santiago has devised ways in which to divide the shipments, so
as to mitigate any potential losses. Santiago’s conspiracy takes two general
formats. In some instances, Santiago ships parcels to the Subject Premises. In
other instances, Santiago ships parcels to 1085 Summit Avenue, Jersey City, New
Jersey ~ in these instances, Santiago typically has a “runner” who will receive the
parcel and then deliver it to the Subject Premises. The investigation has revealed
that Santiago utilizes the basement of the Subject Premises to process and store
the narcotics that he ships into New Jersey from Puerto Rico. The investigation
has also revealed that Santiago utilizes a safe within the basement of the Subject
Premises to store narcotics.

9. Santiago has multiple felony convictions, most of which are narcotics-
related. In or around 1999, Santiago was convicted of possession of a weapon and
sentenced to four to eight years’ incarceration. In or around 1997, Santiago was

federally convicted of conspiracy to distribute cocaine and was sentenced to 70

Santiago, 08/22/19 First Production, 0058
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 7 of 22 PagelD: 58

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 56 of 80 PagelD: 85

months’ incarceration. In or around 2000, Santiago was federally convicted of
conspiracy to distribute cocaine and was sentenced to 70 months’ incarceration.
In or around 2009, Santiago was federally convicted of conspiracy to distribute
cocaine and was sentenced to 70 months incarceration. In or around 2012,
Santiago was federally convicted of conspiracy to distribute and possession with
intent to distribute cocaine and was sentenced to 46 months’ incarceration.

10. Law enforcement has developed significant information regarding
Santiago’s pattern of travelling to Puerto Rico, shipping packages to New Jersey,
and returning to New Jersey to collect the package(s). For instance:

a. On or about November 30, 2018, Santiago flew from Newark, New
Jersey to San Juan, Puerto Rico, On or about December 10, 2018, a
parcel bearing USPS Tracking Number 9505511114748344157559
(the “7559 Parcel”) was shipped to 1085 Summit Avenue, Jersey City,
New Jersey. Santiago flew from San Juan, Puerto Rico to Newark,
New Jersey on or about December 10, 2018. The 7559 Parcel was
delivered on or about December 15, 2018.

b. On or about February 7, 2019, Santiago flew from Newark, New
Jersey to San Juan, Puerto Rico. On or about February 13, 2019, a
parcel bearing USPS Tracking Number 9505511114749044206851

(the “6851 Parcel”) was shipped from Puerto Rico to 488 Central

Avenue, Jersey City, New Jersey. On of about February 14,2019, a

Santiago, 08/22/19 First Production, 0059
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 8 of 22 PagelD: 59

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 57 of 80 PagelD: 86

parcel bearing USPS Tracking Number 9114901496451425235658
(the “S658 Parcel”) was shipped from Puerto Rico to 1085 Summit
Avenue, Jersey City, New Jersey. On or about February 14, 2019, at
approximately 1:00 p.m., Santiago flew from San Juan, Puerto Rico to
Newark, New Jersey.

c. On or about March 5, 2019, Santiago flew from Newark, New J. ersey
to San Juan, Puerto Rico. On or about March 15, 2019, a parcel
bearing USPS Tracking Number 9505511114749074225303 (the
“5303 Parcel”) was shipped from Puerto Rico to 1085 Summit Avenue,
Jersey City, New Jersey. On or about March 15, 2019, a parcel
bearing USPS Tracking Number 9114999944313475865492 (the
“5492 Parcel”) was shipped from Puerto Rico to the Subject
Premises. The 5303 Parcel and the 5492 Parcel were both delivered
on or about March 18, 2019. On or about March 18, 2019, law
enforcement conducted controlled deliveries of the 5303 Parcel and
the 5492 Parcel. At approximately 2:45 p.m., law enforcement
delivered the 5303 Parcel to 1085 Summit Avenue, Jersey City,
placing it in the vestibule of the building. At approximately 2:50 p.m.,
law enforcement delivered the 5492 Parcel to 488 Central Avenue,
Jersey City, New Jersey, placing it in the vestibule behind the door

leading to the residential section of the building. Shortly thereafter,

Santiago, 08/22/19 First Production, 0060
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 9 of 22 PagelD: 60

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 58 of 80 PagelD: 87

law enforcement observed Santiago exit the Subject Premises and
walk across the street, appearing to conduct counter-surveillance.
Law enforcement then observed Rodriguez exit the Subject Premises
and enter the door to the residences above 488 Central Avenue.
Rodriguez emerged shortly thereafter, carrying an unidentified object,
and entered the pizzeria. Shortly thereafter, Santiago returned to the
pizzeria. At approximately 2:55 p.m., law enforcement observed
Rodriguez leave the pizzeria and travel to 1085 Summit Avenue,
Jersey City. Rodriguez entered 1085 Summit Avenue and quickly
emerged carrying a parcel that appeared to be the 5303 Parcel.
Rodriguez then drove directly to the pizzeria, exited the vehicle, and
carried the parcel into the pizzeria.

d. In or around the last week in March 2019, Santiago flew from
Newark, New Jersey to San Juan, Puerto Rico, On or about March 27,
2019 a parcel bearing USPS Tracking § Number
9114999944313475869742 (the “9742 Parcel”) was shipped from
Puerto Rico to 1085 Summit Avenue. On or about March 27, 2019, a
parcel bearing USPS Tracking Number 9505511114719086601310
{the “1310 Parcel”) was shipped from Puerto Rico to 488 Central
Avenue, On March 29, 2019, law enforcement conducted controlled

deliveries of the 97742 Parcel and the 1310 Parcel. At approximately

Santiago, 08/22/19 First Production, 0061
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 10 of 22 PagelD: 61

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 59 of 80 PagelD: 88

12:49 p.m., law enforcement observed Robert Rodriguez in the area of
488 Central Avenue. At approximately 1:43 p.m., law enforcement
delivered the 1310 Parcel to 488 Central Avenue. As the postal truck
pulled up, law enforcement observed Santiago pull up and park down
the block. Law enforcement then observed Robert Rodriguez step out
of the pizzeria, greet the postal carrier and take custody of the 1310
Parcel. Rodriguez then carried the parcel into the pizzeria and exited
shortly thereafter, empty-handed. Rodriguez entered his vehicle and
proceeded to the area of 1085 Summit Avenue. Law enforcement
observed Rodriguez park in the area and walk to 1085 Summit
Avenue, where he met the postal carrier. Rodriguez opened the
vestibule to 1085 Summit Avenue and both he and the postal carrier
entered. Shortly thereafter, Rodriguez exited 1085 Summit Avenue
with the 9742 Parcel. Rodriguez entered his vehicle and drove back to
48& Central Avenue. Rodriguez met Santiago outside of the pizzeria.
After a brief conversation, Rodriguez removed the parcel from his
vehicle and placed it in the trunk of Santiago’s vehicle. Santiago then
left the area. Law enforcement attempted to surveil Santiago, but
ultimately lost sight of him.
11. Onor about April 5, 2019, law enforcement learned that Santiago

had travelled to Puerto Rico. On or about April 9, 2019, a parcel bearing USPS

Santiago, 08/22/19 First Production, 0082
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 11 of 22 PagelD: 62

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 60 of 80 PagelD: 89

tracking number 95055162094 19099327949 (the “7949 Parcel”) was mailed
from the San Juan Main Post Office in San Juan, Puerto Rico, to the Subject
Premises. The 7949 Parce] bears a handwritten label listing a delivery address.
of “Mr. Gallo, 488 Central Ave. #1, Jersey City, NJ 07307” and a return address
of “Carmen Trujillo, Condominio Astralis Suite #1015, Carolina, PR 00979,”
The 7949 Parcel is a large, flat rate Priority Mail box approximately 12” x 12” x
5” in dimension, and approximately 5 pounds and 12.5 ounces in weight. The
7949 Parcel bears a Postal Validation imprinter postage strip in the amount of
$19.95. On or about April 10, 2019, law enforcement observed Santiago to be
physically present at the Subject Premises.

12. Based on my training and experience in narcotic related investigations
in New Jersey, I know that Puerto Rico is one source location for the shipment
into the continental United States of illicit substances including cocaine. I have
personally been involved in numerous investigations in which inbound packages
from Puerto Rico into the District of New Jersey were lawfully seized and found to
contain cocaine.

13. Onor about April 11, 2019, the 7949 Parcel arrived at the USPS
processing facility in Jersey City, New Jersey. Shortly after its arrival, law
enforcement presented the parcel to a canine trained in narcotics detection.

14. On or about April 11, 2019, the 7949 Parcel was presented for

examination by a trained law enforcement narcotics detection canine named

Santiago, 08/22/19 First Production, 0063
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 12 of 22 PagelD: 63

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 61 of 80 PageiD: 90

“Bred.” According to Bred’s handler, Officer Michael Sansevere, of the Bergen
County Sheriffs Office, Bred is a certified narcotics dog, and was last certified in
April 2019. When Bred detects the odor of a narcotic substance, he is trained claw
at or near the object. On April 11, 2019, at approximately 8:32 a.m., Bred alerted
law enforcement to the odor of a controlled substance present on or within the
7949 Parcel.

15. Based on the foregoing, on or about April 11, 2019, law enforcement
appeared before the Honorable Joseph A. Dickson, U.S. Magistrate Judge, and
received judicial authorization to open and search the 7949 Parcel. See Mag. No.
19-6599. Law enforcement executed the warrant shortly thereafter, and observed
two small rectangular packages that were secreted inside of two Amazon Echo
machines within the 7949 Parcel. The substances subsequently field tested
positive for cocaine and were determined to weigh approximately 400 grams.

16. Based upon my training and experience and conversations with other
agents with whom I have spoken, persons who are engaged in drug distribution
and conspiracy to commit same through the U.S. mail system regularly maintain
records and have the types of items as set forth in Attachment B. Conspirators
need to keep track of the current status of the various illegal transactions in
which they are involved, the expenses incurred in connection with such
transactions, and the amount of profit derived therefrom. Since each suspect

must protect himself against false or mistaken claims by those with whom he is

Santiago, 08/22/19 First Production, 0064
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 13 of 22 PagelD: 64

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 62 of 80 PagelD: 91

associated in the criminal venture, and since the activity by its very nature is
clandestine and often involves multiple transactions of some complexity, the
possibility of deceit, error, or misunderstanding is extremely high. Because of the
expense and the sensitivity of the illegal operation, careful and accurate record
keeping is essential. The records appear in various forms, including coded
notations relating to the identities of co-conspirators, documents reflecting
financial documents, such as an interest in hidden investments, deposit slips,
passbooks, and statements for hidden bank accounts, and documents concerning
the transfer and disposition of prescription drugs, money, and other assets, such
as U.S. Postal Service documentation, labels, mailing receipts, messages,
notations, receipts, correspondence, as well as documents related to the location
of distribution points and pickup sites.

17. On or about April 11, 2019, law enforcement plans to make a
controlied delivery of the 7949 Parcel to the Subject Premises. Acknowledging
the inherent risk associated with such an operation, “sham,” a mixture that
appears to be cocaine but actually only contains a small percentage of the drug,
will be used instead of the actual packages of cocaine found in the 7949 Parcel.
After the 7949 Parcel is delivered to Santiago or another occupant of the Subject
Premises and that individual enters the Subject Premises the location will
contain evidence, fruits, and instrumentalities of criminal offenses, including the

Specified Federal Offenses. Accordingly, at that time, probable cause will exist to

Santiago, 08/22/19 First Production, 0065
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 14 of 22 PagelD: 65

Case 2:19-cr-00510-CCC Document16-1 Filed 12/27/19 Page 63 of 80 PagelD: 92

search the Subject Premises and seize evidence, fruits, and instrumentalities of
violations of the Specified Federal Offenses.

18. Based on my training, experience, and participation in this and
many other narcotics trafficking investigations, as well as my conversations
with other agents and officers involved in this and other such investigations, I
believe the following:

Bs Drug traffickers commenly use residences and garages to
receive and store narcotics. Such locations often serve as a base of operation
for a narcotics trafficking organization.

b. Although quantities of narcotics sometimes move very
quickly from one location to another as they are sold, records, documents, and
electronic devices frequently are maintained in these locations on a continuing
basis and for longer periods.

Cc. Such locations frequently contain materials and records
used in connection with the business of distributing and selling drugs, |
including accounting records, ledger books and sheets, notations, account
balances, United States currency and closed containers securing such
currency, money orders, cashier checks, records of the electronic transfer of
funds, telephones, including cellphones, personal address books and telephone
directories, Rolodex indices, personal data assistants (“PDAs”), Blackberries,
Sidekicks and other PDA-type devices, photographs of associates and subjects,

adding machines and adding machine tapes, calculators, computers and

Santiago, 08/22/19 First Production, 0066
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 15 of 22 PagelD: 66

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 64 of 80 PagelD: 93

computer discs, diskettes, cassettes, and tapes.

d. Traffickers of narcotic drugs frequently maintain large
amounts of United States currency on hand in order to maintain and finance
their ongoing business,

e. Drug traffickers commonly keep paraphernalia for packaging
and distributing controlled substances.

f. Narcotics traffickers frequently keep firearms and
ammunition in their bases of operation, such as hotel rooms or residences, to
protect narcotics and the proceeds of narcotics trafficking, and to protect
themselves from rival dealers.

g. Narcotics traffickers routinely keep closed containers inside
of which they keep narcotics, narcotics paraphernalia, firearms, ammunition,
books, records, and other documents containing the names, addresses, and/or
telephone numbers of narcotics trafficking associates, and currency and/or
other valuables used to purchase narcotics or which reflect the proceeds of
narcotics sales. Such containers include safes, key-lock strong boxes,
suitcases, hidden compartments, and other instruments, which are further
secured by combination and/or key locks of various kinds.

Based on my training, experience, participation in other investigations concerning
narcotics trafficking, and extensive discussions with other law enforcement

agents, | know that individuals who traffic narcotics routinely secrete and store

Santiago, 08/22/19 First Production, 0087
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 16 of 22 PagelD: 67

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 65 of 80 PageiD: 94

books, records, documents, currency and other items of the sort described in
Attachment B to this Affidavit.

19, Based on the facts set forth in this Affidavit, I respectfully
submit that there is probable cause to believe that there will be in the Subject
Premises fruits, evidence, and instrumentalities of violations of federal law,
including violations of Title 21, United States Code, Sections 841 (distribution of
narcotics) and 846 (conspiracy to distribute narcotics), which evidence consists of
the items set forth in Attachment B hereto.

20. WHEREFORE, I respectfully request that a search warrant be
issued, pursuant to Rule 41 of the Federal Rules of Criminal Procedure,
authorizing law enforcement personnel to search the Subject Premises set forth
in Attachment A hereto, as well as any locked or closed safes or other containers
therein including, where necessary by using force to open such locked or closed
containers and safes. I further request that the warrant authorize law
enforcement personnel searching the Subject Premises to search for and to seize
those items set forth in Attachment B hereto.

21. It is further respectfully requested that this Court issue an
Order, pursuant to which the Application of the United States and all papers
submitted in support of the application be filed under seal. The evidence to be
seized and the information upon which the application is based are relevant to an

ongoing investigation and premature disclosure of the Affidavit and related

‘Santiago, 08/22/19 First Production, 0088
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 17 of 22 PagelD: 68

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 66 of 80 PagelD: 95

documents may jeopardize its effectiveness.
- J,
[X_|/—
Michael Patti, Task Force Officer
Drug Enforcement Administration

 

Sworn to and subscribed before me

this 11th day of April, 2019.

Shh tle

HONORABLE JOSEPH A. DICKSON
United States Magistrate Judge

Santiago, 08/22/19 First Production, 0069
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 18 of 22 PagelD: 69

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 67 of 80 PagelD: 96

ATTACHMENT A
PROPERTY TO BE SEARCHED

488 Central Avenue, Jersey City, New Jersey is described a three-story,
mixed-use building. The front facade of the building appears to be constructed of
brick. The ground-level floor contains “Firehouse Blazing Pizza.” There is a large
garage-door type window on the ground level that appears to have approximately
16 glass panes framed by red panels. Immediately above the first floor, there is a
sign bearing the name of the business (Firehouse Blazing Pizza) with a firehouse
insignia and the business’s telephone number. The top two floors are residential
in nature. Each of the top two floors has four windows on the front of the building.
There are two doors on the front of the building. The door on the left is glass and
leads into the pizzeria. The door on the right is red in color and leads to the
residential areas of the building. The Subject Premises has a basement as well. A
photograph of the exterior of the front of Subject Premises appears on the
following page.
IMPORTANT NOTICE: THIS SEARCH WARRANT MAY NOT BE EXECUTED
UNTIL THE FOLLOWING CONDITION OCCURS:
Once the Parcel described in Paragraph 1 of Attachment B is physically accepted
and transported inside the Subject Premises probable cause will exist to believe
that evidence, fruits, and instrumentalities of a violation of federal laws will be

located at that specific location.

Santiago, 08/22/19 First Production, 0070
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 19 of 22 PagelD: 70

Case 2:19-

 

Santiago, 08/22/19 First Production, 0074
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 20 of 22 PagelD: 71

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 69 of 80 PagelD: 98

ATTACHMENT B

ITEMS TO BE SEIZED

This Warrant authorizes law enforcement to enter the Subject Premises
Specified in the caption and described in Attachment A, including, where
necessary, by means of trespass over private property, and to search for and
seize instrumentalities, evidence, and fruits of violations of 21 U.S:C. §§ 841
and 846 including the following:

1. Any all controlled substances, including, but not limited to
cocaine, and substances and mixtures containing cocaine and/or traces of
cocaine;

2. Monies, financial records, ledgers, papers, photographs,
telephones, adding machines and adding machine tapes, calculators, cassettes
and tapes, compact discs, identification documents, travel documents, and
other property, documents and records and closed containers inside of which
the above may be kept that constitute evidence of the commission of, or are
designed or intended as a means of the violation of, or are contraband or the
fruits of, the federal narcotics laws;

3. Paraphernalia used in the manufacture, packaging, cutting,
and weighing of illicit narcotics in preparation for trafficking:

4, Firearms and ammunitions, including but not limited to
handguns and automatic weapons;

5. Bank statements, bank checks, cash receipts, money
transfer records and receipts, money remittance instructions, customer
information and records, sales records, ledgers showing cash and checks
received, contracts, fax records, correspondence, including but not limited to
correspondence with others regarding the transmission of money, printed
emails, letters, faxes, and telephone logs or messages that constitute evidence
of narcotic trafficking or the receipt or transmittal of narcotics proceeds:

6. Records, information, and data identifying customers,
associates and co-conspirators, including photographs, cellular telephones,
address books, telephone books, Rolodex indices, personal data assistant
(“PDA”) entries, PDAs, Blackberries, Sidekicks and other PDA-type devices, and
personal notes reflecting telephone and pager numbers, email addresses and

Santiago, 08/22/19 First Production, 0072
Case 2:21-cv-08772-JMV-CLW Document1-2 Filed 04/09/21 Page 21 of 22 PagelD: 72

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 70 of 80 PagelD: 99

phone records;

7. Indicia of occupancy, residency, and/or ownership of the
premises to be searched; and

8. Safes, key-lock strong boxes, suitcases, locked cabinets, and
other types of locked or closed containers used to secrete and store currency,
narcotics paraphernalia, books, records, documents, financial instruments,
and other items of the sort described in subparagraphs (1) through (7) above.
Law enforcement officers executing this Warrant are specifically authorized to
open any such locked safes or containers including, where necessary, by using
force.

Santiago, 08/22/19 First Production, 0073
Case 2:21-cv-08772-JMV-CLW Document 1-2 Filed 04/09/21 Page 22 of 22 PagelD: 73

Case 2:19-cr-00510-CCC Document 16-1 Filed 12/27/19 Page 71 of 80 PagelD: 100

ATTACHMENT C
Evidence, fruits, and instrumentalities of violations of Title 21, United
States Code, Sections 841 (manufacturing, distributing, or dispensing, or
possessing with intent to manufacture, distribute, or dispense a controlled
substance) and 846 (trafficking, possession and conspiracy to traffic in and

possess controlled substances).

Santiago, 08/22/19 First Production, 0074
